             Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 1 of 6



       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, CA 94602
       Telephone: (510) 336-2181
  3
       Patrick H. Peluso*
  4    ppeluso@woodrowpeluso.com
       Taylor T. Smith*
  5    tsmith@woodrowpeluso.com
       Woodrow & Peluso, LLC
  6    3900 East Mexico Avenue, Suite 300
       Denver, Colorado 80210
  7    Telephone: (720) 213-0675
       Facsimile: (303) 927-0809
  8
       Attorneys for LOUIS FLOYD
  9
       and the alleged Class
 10
                                  UNITED STATES DISTRICT COURT
 11                             NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 12
1.13   LOUIS FLOYD, individually and on behalf             Case No. 5:20-cv-01520-LHK
       of all others similarly situated,
 14                                                        NOTICE OF MOTION AND
2.                            Plaintiff,                   MOTION FOR ALTERNATIVE
 15                                                        SERVICE UPON SARATOGA
3.     v.
                                                           DIAGNOSTICS, INC. AND THOMAS
 16                                                        PALLONE
4.     SARATOGA DIAGNOSTICS, INC., a
       California corporation, and THOMAS                  Date: TBD
 17
       PALLONE, an individual,                             Time: TBD
 18                                                        Judge: Honorable Lucy H. Koh
                              Defendant.                   Courtroom: 8
 19                                                        Complaint Filed: March 1, 2020

 20
              PLEASE TAKE NOTICE that at a date and time to be set by this Court, counsel for
 21
       Plaintiff Louis Floyd (“Plaintiff” or “Floyd”) shall appear before the Honorable Judge Lucy H.
 22
       Koh or any judge sitting in her stead in Courtroom 8 on the 4th Floor of the United States District
 23
       Court for the Northern District of California, 280 S. 1st St., San Jose, CA 95113, and present
 24
       Plaintiff’s Motion for Alternative Service upon Saratoga Diagnostics, Inc. and Thomas Pallone
 25
       (“Motion”).
 26
              Plaintiff respectfully requests permission to service Defendant Saratoga Diagnostics, Inc.
 27

 28
                                  Notice of Motion and Motion for Alternative Service
                                                         1
           Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 2 of 6




 1   in accordance with Cal. Corp. Code § 1702(a). Further, Plaintiff requests permission to serve
 2   Defendant Thomas Pallone via certified mail.
 3          This Motion is based on this Notice and Motion, the attached memorandum of Points and
 4   Authorities and Authorities and exhibits, oral argument of counsel, and any other matter that may
 5   be submitted at the hearing.
 6
                                                    Respectfully submitted,
 7

 8   Dated: May 20, 2020                            LOUIS FLOYD, individually and on behalf of all
                                                    others similarly situated,
 9
                                                    By: /s/ Steven L. Weinstein
10                                                          One of Plaintiff’s Attorneys
11
                                                    Steven L. Weinstein
12                                                  steveattorney@comcast.net
                                                    P.O. Box 27414
13                                                  Oakland, CA 94602
                                                    Telephone: (510) 336-2181
14
                                                    Patrick H. Peluso*
15                                                  ppeluso@woodrowpeluso.com
                                                    Taylor T. Smith*
16                                                  tsmith@woodrowpeluso.com
                                                    Woodrow & Peluso, LLC
17                                                  3900 East Mexico Avenue, Suite 300
                                                    Denver, Colorado 80210
18                                                  Telephone: (720) 213-0675
                                                    Facsimile: (303) 927-0809
19
                                                    Attorneys for Plaintiff and the Classes
20
                                                    * Pro Hac Vice admission pending
21

22

23

24

25

26
27

28
                                Notice of Motion and Motion for Alternative Service
                                                       2
           Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 3 of 6




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      Introduction
 3           Plaintiff Louis Floyd (“Plaintiff” or “Floyd”) filed the instant action alleging widespread
 4   violations of the Telephone Consumer Protection Act, as amended by the Junk Fax Prevention
 5   Act of 2005, 47 U.S.C. § 227, et seq. (“JFPA” or Act”). Despite repeated service attempts,
 6   Plaintiff has been unable to effectuate service upon Defendants Saratoga Diagnostics (“Saratoga”)
 7   and Thomas Pallone (“Pallone”) (collectively “Defendants”). Instead, it is clear that the
 8   Defendants are attempting to avoid service. As such, and as explained further below, Plaintiff
 9   respectfully requests permission to serve Defendants via alternative means of service.
10   II.     Statement of Facts
11           On March 1, 2020, Plaintiff filed the instant action alleging widespread violation of the
12   JFPA. On March 2, 2020, this Court issued summons to directed to both Defendants. (See Dkt. 5.)
13   According to its most recent California Secretary of State business filing, Saratoga’s registered
14   agent for service of process, Thomas Pallone, is located at 12619 Paseo Olivos, Saratoga,
15   California 950701. (See Saratoga Statement of Information, a true and accurate copy of which Ex.
16   A.) The 12619 Paseo Olivos address is also the home address of Pallone.
17           Plaintiff, via process server, initially attempted to serve the Complaint, Summons, and
18   other initiating documents on both Defendants on four (4) occasions. (See Declarations of Service
19   Attempts on Defendant Saratoga Diagnostics, Inc., true and accurate copies of which are attached
20   hereto as Group Exhibit B; see also Declarations of Service Attempts on Thomas Pallone, true
21   and accurate copies of which are attached hereto as Group Exhibit C.) Initially, Plaintiff attempted
22   service on March 11, 2020, March 12, 2020, March 15, 2020, and March 17, 2020. (See Grp. Ex.
23   B; Grp. Ex. C.) On the March 17th attempt, the process server spoke with the co-occupant of the
24   residence who stated that Pallone was not available. (Id.) The server served a copy of the
25   Complaint, Summons, and other initiating documents on the co-occupant of the home, who
26   refused to provide his name. (Id.) Thereafter, the server mailed a copy of the same documents to
27   Pallone. (Id.)
28
                                 Notice of Motion and Motion for Alternative Service
                                                        3
            Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 4 of 6




 1           Thereafter, Plaintiff commenced five (5) additional attempts at service—April 24, 2020,
 2   April 27, 2020, April 28, 2020, at 5:00 p.m., April 28, 2020, at 7:20 p.m., and April 29, 2020—at
 3   the Defendants’ address. (See Grp. Ex. B; Grp. Ex. C.) On each occasion, Pallone was either not
 4   home or refused to answer the door. (See Grp. Ex. B; Grp. Ex. C.) Together, Plaintiff has
 5   attempted service on nine (9) occasions. (See Grp. Ex. B; Grp. Ex. C.)
 6   III.    Argument
 7           A.     Plaintiff Requests Permission To Serve Defendant Saratoga Via The
 8                  California Secretary Of State.
 9           The California Corporate Code provides for alternative service upon a corporation by
10   delivering the documents by hand to the Secretary of State when a Court finds, supported by
11   affidavit, that the registered agent for service cannot be found with reasonable diligence and
12   issues an order stating as such. See Cal. Corp. Code § 1702(a). To determine whether a party has
13   exercised “reasonable diligence,” the Court “examines the affidavit to see whether the plaintiff
14   ‘took those steps a reasonable person who truly desired to give notice would have taken under the
15   circumstances.’” Bay Area Painters & Tapers Pension Tr. Fund v. J&C Fuentes Painting &
16   Decorating Co. Inc., No. 18-CV-04118-LB, 2018 WL 4108069, at *2 (N.D. Cal. Aug. 29, 2018).
17           Despite repeated service attempts, Plaintiff, via process server, has been unable to
18   effectuate service on Saratoga’s registered agent, Pallone. As detailed above and supported by the
19   affidavits, Plaintiff has attempted service on nine (9) separate occasions. On each occasion,
20   Pallone was either not home or simply refused to open the door. Further, any additional attempts
21   are likely to prove futile. As such, Plaintiff respectfully requests that the Court issue an Order
22   permitting alternative service by way of serving process upon the California Secretary of State as
23   Defendant’s agent in accordance with Cal. Corp. Code § 1702(a).
24           B.     Plaintiff Requests Leave To Serve Defendant Pallone By Certified Mail.
25           Fed. R. Civ. P. 4(e)(1) provides that “an individual . . . may be served in a judicial district
26   of the United States by: following state law for serving a summons in an action brought in courts
27   of general jurisdiction in the state where the district court is located or where service is made[.]”
28
                                 Notice of Motion and Motion for Alternative Service
                                                        4
           Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 5 of 6




 1   Fed. R. Civ. P. 4(e)(1). Since this Court is located in California, it may authorize service in
 2   accordance with California law. See Facebook, Inc. v. Banana Ads, LLC, No. C-11-3619 YGR,
 3   2012 WL 1038752, at *3 (N.D. Cal. Mar. 27, 2012). Section 413.30 of the California provides
 4   that “[w]here no provision is made in this chapter or other law for the service of summons, the
 5   court in which the action is pending may direct that summons be served in a manner which is
 6   reasonably calculated to give actual notice to the party to be served and that proof of such service
 7   be made as prescribed by the court.” Cal. Civ. Code § 413.30 (emphasis added).
 8          A court may permit a party to serve a defendant via alternative means if the party can
 9   demonstrate that they were reasonably diligent in their service attempts. See Lagree Techs., Inc. v.
10   Spartacus 20th L.P., No. 17-CV-00795-JST, 2017 WL 1374598, at *2 (N.D. Cal. Apr. 17, 2017).
11   Generally, “two or three attempts at personal service at a proper place should fully satisfy the
12   requirement of reasonable diligence.” Id. (citing Trackman v. Kenney, 187 Cal. App. 4th 175, 185
13   (2010)).
14          Here, Plaintiff, via process server, has attempted to serve Pallone at his residence on nine
15   (9) occasions. On the first three attempts, Pallone was either not home or just refused to open the
16   door. (Grp. Ex. C.) On March 17, 2020, the process server left a copy of the Complaint,
17   Summons, and initiating documents with the co-occupant of the residence, however, the
18   individual refused to provide his name. (Grp. Ex. C.) Thereafter, the server mailed a copy of the
19   Complaint, Summons, and initiating documents to Pallone’s address as well. (Grp. Ex. C.)
20   Consequently, it is likely that Pallone has actual knowledge of the instant action. Regardless,
21   Plaintiff attempted service on five (5) additional occasions. (Grp. Ex. C.) Again, Pallone
22   continued to avoid service despite the process server observing that occupants were home but
23   refused to answer the door. (Grp. Ex. C.) In short, Plaintiff’s service attempts plainly demonstrate
24   reasonably diligence, and additional attempts are unlikely to prove fruitful. As such, Plaintiff
25   requests permission to serve Pallone via certified mail, which is reasonably calculated to provide
26   Pallone with actual notice of the lawsuit. Notably, service by certified mail has been permitted
27   where a defendant attempted to avoid service. See Lagree Techs., Inc., 2017 WL 1374598, at *3
28
                                 Notice of Motion and Motion for Alternative Service
                                                        5
           Case 5:20-cv-01520-LHK Document 15 Filed 05/20/20 Page 6 of 6




 1   (N.D. Cal. Apr. 17, 2017) (permitting alternative service via certified mail and publication).
 2          Therefore, Plaintiff respectfully requests leave to effectuate alternative service
 3   upon Pallone by mailing a copy of the Complaint, Summons, and other initiating
 4   documents by certified mail.
 5   IV.    Conclusion
 6          For the foregoing reasons, Plaintiff respectfully requests that the Court grant the present
 7   motion and issue an Order permitting Plaintiff to effectuate service on Defendant Saratoga by
 8   means of service upon the California Secretary of State, to effectuate service on Defendant
 9   Pallone by mailing him, via certified mail, a copy of the Complaint, Summons, and initiating
10   documents, and for such additional relief as the Court deems necessary and just.
11
                                                    Respectfully submitted,
12

13   Dated: May 20, 2020                            LOUIS FLOYD, individually and on behalf of all
                                                    others similarly situated,
14
                                                    By: /s/ Steven L. Weinstein
15                                                          One of Plaintiff’s Attorneys
16
                                                    Steven L. Weinstein
17                                                  steveattorney@comcast.net
                                                    P.O. Box 27414
18                                                  Oakland, Ca 94602
                                                    Telephone: (510) 336-2181
19
                                                    Patrick H. Peluso*
20                                                  ppeluso@woodrowpeluso.com
                                                    Taylor T. Smith*
21                                                  tsmith@woodrowpeluso.com
                                                    Woodrow & Peluso, LLC
22                                                  3900 East Mexico Avenue, Suite 300
                                                    Denver, Colorado 80210
23                                                  Telephone: (720) 213-0675
                                                    Facsimile: (303) 927-0809
24
                                                    Attorneys for Plaintiff and the Classes
25
                                                    * Pro Hac Vice admission pending
26
27

28
                                Notice of Motion and Motion for Alternative Service
                                                       6
